Pursuant to the opinion of even date herewith in this court's number 2956, in the above-entitled matter, whereby the decree of the judge of the circuit court, first circuit, at chambers, in equity, acting as chancellor, was reversed and set aside, the appeal of respondent Waianae Village Properties, Ltd., from a part of the said decree — with respect to allowance of an attorney's fee for services in obtaining dissolution by the chancellor of the injunction which had been issued — is denied and dismissed as the petitioners and not the respondents are the ultimate prevailing parties.